Citation Nr: 0207401	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  97-12 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 (West Supp. 
2001) for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to April 
1948.  He died in June 1996; the appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Newark, New Jersey.  

In a decision dated in June 1996, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant submitted a timely notice of disagreement to which 
the RO issued a statement of the case.  In her Form 9, which 
the RO accepted as a timely substantive appeal relevant to 
the direct service connection issue, the appellant evidenced 
her intent to pursue entitlement to DIC under 
38 U.S.C.A. § 1151.  The RO specifically adjudicated that 
issue in a decision dated in August 1999, to which the 
appellant filed a timely notice of disagreement.  The RO 
issued a statement of the case in April 2001.  The RO has 
advised the appellant that Form 9, dated as signed by her 
June 5, 2001, is not a timely substantive appeal.  However, 
the Board notes that the appellant has continuously pursued 
her general claim of entitlement to DIC benefits.  In 
particular, the Board notes the receipt of statements from 
the appellant's representative  within the regulated period 
of time to submit a substantive appeal after issuance of the 
April 2001 statement of the case.  Moreover, it is clear that 
the appellant's intent has been to pursue benefits under the 
provisions of 38 U.S.C.A. § 1151.  Thus, the Board will 
address both bases herein.

The Board notes that the appellant initially requested a 
hearing before a traveling member of the Board.  However, she 
has since withdrawn that request.  See 38 C.F.R. § 20.704(e) 
(2001).

In the statement submitted in May 2002, the appellant's 
representative identified the issues on appeal as including 
entitlement to accrued benefits.  That matter has not been 
adjudicated and is therefore referred to the RO for 
appropriate action.  

Furthermore, the appellant's representative raised the issue 
of entitlement to benefits under 38 U.S.C.A. § 1318 (West 
1991), although the veteran was not rated totally disabled 
for the statutory period.  Such claims are currently subject 
to a temporary stay in accordance with the directions of the 
United States Court of Appeals for the Federal Circuit in its 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, Nos. 00-7095, 00-7096, 
00-7098 (Fed. Cir., Aug. 16, 2001).  In that decision the 
Federal Circuit directed VA to conduct expedited rulemaking 
that will either explain why certain regulations 
(38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106) are inconsistent 
on the "hypothetical entitlement" issue or revise the 
regulations so that they are consistent.  The temporary stay 
on the adjudication of certain 38 U.S.C.A. § 1318 claims, 
including the claim in this case, will remain in effect 
pending the completion of the directed rulemaking.  The 
matter is, however, referred to the RO for action when 
appropriate.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appellant's appeal have been obtained.  

2.  The veteran died in June 1996 due to multi-organ failure 
and acute blood loss due to liver disease and posterior 
pharyngeal bleeding.  

3.  At the time of his death, service connection was in 
effect for a duodenal ulcer, bilateral impaired hearing, 
right ear tinnitus, and a bilateral herniorrhaphy scar.  He 
had no other adjudicated service-connected disability.

4.  No disability that had its onset in or was otherwise 
related to service played a causal role in the veteran's 
death.

5.  VA treatment did not cause or worsen the multi-organ 
failure, acute blood loss due to liver disease and/or 
posterior pharyngeal bleeding that led to the veteran's 
death.


CONCLUSIONS OF LAW

1.  Disability which caused or contributed substantially or 
materially to cause the veteran's death was not incurred or 
aggravated as a result of the veteran's active service, nor 
may its incurrence or aggravation during service be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1310 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).

2.  The criteria for DIC under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§ 1151 (West Supp. 2001); 38 C.F.R. § 3.358 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter

During the pendency of the appellant's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
appellant's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the appellant's claims.  The 
record reflects that the appellant has been notified of the 
law and regulations governing entitlement to service 
connection for the cause of the veteran's death and 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151.  She 
has also been advised of the evidence considered by the RO 
and the reasons for its determinations.  The claims file 
includes the veteran's service medical records and historical 
records of medical treatment and examination over many years.  
Also, although the appellant's representative has generally 
argued that additional terminal records should be obtained 
from the VA facility in East Orange, New Jersey, the existing 
claims file reflects association of the complete records of 
the veteran's terminal period of VA hospitalization from 
February to June 1996.  Such records have been considered in 
arriving at the determination herein.

The Board acknowledges that newly implemented regulations 
provide that in a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is defined as necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a currently 
diagnosed disability or persistent or recurrent symptoms of 
disability; establishes that the veteran suffered an event, 
injury or disease (in service), or has a disease presumptive 
by VA regulation; and indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service- 
connected disability.  38 C.F.R. § 3.159(c)(4); see also 38 
U.S.C.A. § 5103A(d).  

In this case, however, and as will be discussed in detail 
herein below, there is no competent evidence even suggesting 
that the March 18, 1996 blood transfusion, or other incident 
of VA treatment , resulted in any additional or increased 
disability or otherwise acted to hasten the veteran's death.  
The current record contains sufficient medical evidence 
pertinent to the nature and severity of the veteran's medical 
problems at hospital admission in February 1996 and 
throughout the course of his terminal hospitalization, to 
include just prior and subsequent to the April 1996 
transfusion such that further development is not required.  
Thus, there is no reasonable possibility that a file review 
and medical opinion would aid in substantiating the claim.

Finally, the Board notes that in September 2001 the appellant 
was specifically notified as to the enactment of the VCAA and 
its potential impact on her claims.  She was afforded an 
opportunity to submit additional evidence.  Neither she nor 
her appointed representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Accordingly, the 
Board finds that the facts pertinent to this claim have been 
properly developed and no further action is required to 
comply with the VCAA or the implementing regulations.

Legal Criteria

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
diseases manifest to a compensable degree within one year 
after service discharge may be presumptively service-
connected.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  Notwithstanding the foregoing, service connection may 
be granted for disease which is diagnosed after discharge 
from military service, when all of the evidence establishes 
that such disease was incurred in service.  38 C.F.R. § 
3.303(d); see Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

Under 38 C.F.R. § 3.312(a), a veteran's death is due to 
service-connected disability when it was either the principal 
or a contributing cause of death.  A service-connected 
disability (or a disability treated as if service-connected, 
e.g., any disability compensated under § 1151) is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be a contributory cause 
of death, the disability must have contributed substantially 
or materially to death, combined to cause death or aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312 (2001).  

38 U.S.C.A. § 1151 provides that when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  The regulations 
implementing that statute appear at 38 C.F.R. § 3.358.  They 
provide, in pertinent part, that in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. § 
3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  
38 C.F.R. § 3.358(b)(2).  Further, the additional disability 
or death must actually result from VA hospitalization or 
medical or surgical treatment and not be merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1), (2).  In addition, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(3).

During the pendency of this appeal, congress amended 38 
U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude benefits in the absence of 
evidence of VA negligence or an unforeseen event.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The amended version of 
38 U.S.C.A. § 1151 is less favorable to the veteran's claim; 
however, since the veteran's claim was filed prior to 
October 1, 1997, it will be decided under the law as it 
existed prior to the amendment.  Thus, neither evidence of an 
unforeseen event nor evidence of VA negligence is required 
here.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Analysis

VA hospital records dated from February 1996 to June 1996 are 
associated with the claims file.  The veteran was admitted 
with a history of congestive heart failure, end-stage liver 
disease, chronic obstructive pulmonary disorder and chronic 
renal insufficiency.  He was specifically admitted for an 
exacerbation of congestive heart failure.  It was noted that 
his hospital course was complicated by anemia with 
thrombocytopenia stated to be secondary to gastrointestinal 
bleeding.  Diagnostic testing revealed arteriovenous 
malformation in the ascending colon and duodenitis.  It was 
also determined that the veteran had four-chamber 
cardiomyopathy with ejection fraction.  During his hospital 
course, the veteran continued to bleed internally and 
received multiple blood and platelet transfusions secondary 
to internal bleeding and cirrhosis.  The veteran developed 
hepatic encephalopathy with a severely altered mental status.  
Despite treatment with blood and platelet transfusions, the 
veteran began to bleed more actively after having a 
nasogastric tube placed for suction and medication 
administration.  The veteran was treated regularly with 
pharyngeal gauze packing.  The veteran's condition was 
determined to be unstable and critical.  He expired secondary 
to multi-organ failure on June [redacted], 1996.  

A VA medical record reflects that the veteran's physician 
requested an emergency transfusion for the veteran in March 
1996.  The record reveals that the blood/component had not 
been tested with the HIV-1 p24 antigen test.  The record 
reflected that the veteran had been informed that the blood 
had not been tested with the HIV-1 p24 test when he signed 
the surgery consent form or at the time of the transfusion.  
It was noted that the veteran's condition could not wait for 
the new test.  

The veteran's death certificate shows that he died on June [redacted], 
1996 at age 77.  The immediate cause of death was listed as 
multi-organ failure and acute blood loss due to or as a 
consequence of liver disease (cirrhosis) and posterior 
pharyngeal bleeding.  Other significant conditions 
contributing to death but not related to the underlying 
causes were cardiomyopathy and non-insulin dependent 
diabetes.  

The Board begins by noting that neither the death certificate 
nor any of the terminal VA medical records identify the 
veteran's service-connected duodenal ulcer, bilateral hearing 
loss, tinnitus or a herniorrhaphy scar as causing or in any 
way contributing to his death.  Rather, such disabilities are 
shown to have been stable for many years.  In particular, the 
Board notes that VA testing in February 1992 shows that the 
duodenal bulb was unremarkable.  The veteran was taking 
Mylanta for mild gastritis at that time.  Also of note is 
that during the period 1992 to 1994, the veteran pursued 
entitlement to increased benefits based on hearing loss and 
tinnitus only; he withdrew an appeal relevant to an increase 
in his ulcer condition.  A summary medical statement from a 
private physician, dated in February 1995, notes the 
veteran's treatment for arteriosclerotic heart disease, 
diabetes mellitus, lower extremity circulation problems and 
prostate cancer.  He was noted to have only a "past history 
of an ulcer."  Although the terminal records include note of 
gastro-intestinal bleeding, such was opined to be due to the 
veteran's alcoholic liver cirrhosis and not due to his past 
history of a duodenal ulcer.  Records specifically indicate 
that the veteran's reduced white blood cell count was 
attributed to liver disease.  Records also indicate that the 
most likely source of the veteran's anemia were multiple 
angiodysplasias.  In sum, none of the terminal medical 
records attribute the veteran's blood loss or organ failure 
to his service-connected duodenal ulcer or other service-
connected disability, and do not otherwise suggest that such 
fatal medical problems were causally related to the veteran's 
service decades earlier. 

The Board continues to note that the veteran's service 
medical records are entirely negative for complaint, 
treatment, or diagnoses related to the fatal multi-organ 
failure, acute blood loss due to liver disease or posterior 
pharyngeal bleeding shown as causing his death.  Nor is there 
any competent medical evidence showing any manifestations of 
diagnosed liver disability, or other organ disability within 
the initial post-service year or for many years after 
service.  Rather, records dated in the 1980s show diagnoses 
to include alcoholic cirrhosis and hepatomegaly.  Later 
records note treatment for peripheral vascular disease, non-
insulin dependent diabetes mellitus, congestive heart 
failure, renal insufficiency, anemia, and low back pain.  
Both VA and private medical records dating from the 1990s 
show treatment for alcoholic cirrhosis, arteriosclerotic 
heart disease, diabetes mellitus, peripheral vascular 
disease, and renal insufficiency, none of which were 
attributed to service or service-connected disability by 
competent medical professionals.  

No competent medical professional has suggested an etiologic 
connection between any disability identified as 
causing/contributing to the veteran's death and the veteran's 
period of active military service.  As such, direct service 
connection for the cause of the veteran's death is not 
warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The appellant in fact contends not that the veteran's death 
was directly related to any event of service or service-
connected disability, but that his death resulted from the 
treatment which he received while hospitalized by the VA from 
February to June 1996.  In particular, she maintains that the 
veteran was given a blood transfusion during his period of 
hospitalization with blood products that were not tested for 
the human immunodeficiency virus (HIV).  

The appellant's argument centers on her own assertion that 
the March 1996 blood transfusion hastened, if not caused, the 
veteran's death.  The appellant has not shown, nor claimed, 
that she is a medical expert, capable of rendering medical 
opinions and her statements do not constitute competent or 
credible evidence of a diagnosis or medical causation of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492.  The 
appellant thus lacks the medical expertise to offer an 
opinion as to medical causation in this case.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

In any case, although the appellant cites the fact that the 
veteran was given untested blood products, she has not in 
fact alleged, and the record does not in any way reflect, 
that blood transfusions performed during his hospital stay in 
1996 contributed materially or substantially to the veteran's 
death.  The record clearly shows that the veteran died as a 
result of multi-organ failure and acute blood loss 
specifically opined by the medical professionals to be due to 
his nonservice-connected liver disease (cirrhosis) and 
posterior pharyngeal bleeding subsequent to the use of a tube 
to deliver required medications and to provide suction used 
for treating the veteran's medical problems.  Other 
significant conditions contributing to death but not related 
to the underlying cause included cardiomyopathy and non-
insulin dependent diabetes, also nonservice-connected 
disabilities.  

The competent evidence of record is entirely negative 
regarding any possible ill effects resulting from the blood 
transfusions.  In fact, entries dated after the April and 
June 1996 transfusions specifically note the veteran had no 
adverse reactions to the performed transfusions.  Also, the 
appellant does not specify any other aspect of treatment as 
having contributed to or caused the veteran's death, nor does 
the record support a causal connection between any aspect of 
the terminal VA treatment and the veteran's death.  Here the 
Board notes that at the time of his final hospitalization the 
veteran was noted to have multiple severe nonservice-
connected medical problems; his condition was consistently 
noted to be guarded or poor; and, a do not resuscitate order 
was obtained from the family.  

As there is no competent evidence supporting the appellant's 
contention that the VA medical treatment that the veteran 
received produced additional disability that contributed 
substantially or materially to the cause of the veteran's 
death, the Board concludes that entitlement to compensation 
benefits for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 is not warranted.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC due to death resulting from VA medical 
treatment under 38 U.S.C.A. § 1151 is denied.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

